Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the high sampling rate is approximately 500Hz” is not clear.  It is not clear what is encompassed by “approximately 500Hz”.  How far from 500Hz is acceptable range to be approximately?  Is 501 HZ as approximate as 550Hz?
Regarding claim 6, the limitation “in simple and small data packets” is not clear.  it is not clear what is encompassed by “simple and small”.  
Claim 5 contains the trademark/trade name “ANT+”, “Bluetooth” and “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless protocol and, accordingly, the identification/description is indefinite.
Claim 11 recites the limitation "the arrangement" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5, 7-10, 12-15 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Davis (US 6389341).
Regarding claim 1, Davis discloses a vehicle suspension (figs 1-15 and at least 490); a sensor (col. 2, lines 40-48 and at least shown at 66/174) positioned to sense a feature of the suspension system at a high sampling rate sufficient to capture real-time (fig 37, RTCS) performance of the suspension system (fig 37); a processor (at least one or all of 152/494/496/500) having an operative communication link with the sensor and having an operative communication link with a computer readable medium (500, fig 37 and col. 19 line 30-end); a transmitter having an operative communication link with the processor (at least 178 and/or col. 2, lines 40-48 and fig 37); and a communication device (496) having a graphical user interface (502) and a wireless operative communication link with the transmitter (at least wireless capability, col. 19 lines 50-52), wherein the high sampling rate data from the sensor is sent at a first data rate  (real time via 494) to the processor using the operative communication link with the sensor, the processor stores the high sampling rate data in the computer readable medium and transforms at least some of the high sampling rate data into information relating to suspension performance (fig 37 at least 500), and wherein the transmitter transmits to the communication device using the wireless operative communication link with the transmitter at least some of the information relating to suspension performance at a second data rate (496), and wherein the first data rate is greater than the second data rate (Davis discloses a Real-Time Control System (RTCS) for implementing a control technique for the vehicle suspension system 490. One computer (target computer) 494 is used for real-time control, and a second computer (host computer) 496 is used for the user interface 502 to the controller 492. Therefore the data rate of 494 is faster than the data rate of 496.
Regarding claim 2, Davis discloses wherein the computer readable medium (500) stores a first amount of the high sampling rate data (RTCS, real time data) and the communication device (496) receives a second amount of the information relating to suspension performance (user interface or analysis), the first amount greater than the second amount. Davis discloses that the division of labor between two computers 494 and 496 allows the use of an operating system that is most suitable to the task at hand for each subsystem. Therefore, it has been interpreted that the amount of the high sampling rate data is greater than the second amount of data as the high rate data is part of the RTCS system.
Regarding claim 3, Davis discloses wherein the operative communication link between the processor and the sensor comprises a wire (at least fig 6 and 156).
Regarding claim 5, Davis discloses wherein a wireless LAN can be used as the communications link (col. 19, lines 50-52).
Regarding claim 7, Davis discloses wherein the processor (at least 500/494) acts as a high data rate intermediary between the sensor (col. 2, lines 40-48 and at least shown at 66/174) and the communication device (496) by selecting high sampling rate data from the computer readable medium at selected intervals, and transmitting at the second data rate the selected high sampling rate data to a user interface (502) of the communication device (col. 19 line 30-end and fig 37).
Regarding claim 8, Davis discloses wherein the processor (at least one or all of 152/494/496/500) communicates calculations such as graphical, tabular, textual (fig 37, at least lab view and other user interface software) to the communication device for display to a user (at least 502).
Regarding claim 9, Davis discloses wherein the processor pre-processes the high sampling rate data (at least in 494) and generates user friendly viewing formats (fig 37, at least lab view and other user interface software) for transmission to a user interface (502) of the communication device (fig 37).
Regarding claim 10, Davis discloses wherein the processor calculates data trends for periodic real time display (RTCS) on a user interface of the communication device (col. 2, line 40- col. 3, line 11).
Regarding claim 12, (as broadly recited) Davis discloses wherein said communications device (fig 37, 496) is not capable of a high enough wireless data rate to directly monitor the sensor (fig 37 at least wherein 496 is not directly connected to 490 and there is not capable).
Regarding claim 13, Davis discloses wherein the feature of the suspension system (at least 490) sensed by the sensor is an operational characteristic thereof (at least suspension fluid levels, col. 2 lines 40-48).
Regarding claim 14, Davis discloses wherein the operational characteristic is at least one of a state of compression, velocity, acceleration, position, internal pressure and temperature (at least relative position sensor 66).
Regarding claim 15, Davis discloses a vehicle suspension coupled to a wheel of said vehicle (figs 1-15 and at least 490); a sensor (col. 2, lines 40-48 and at least shown at 66/174) positioned to sense a feature of the suspension system at a high sampling rate sufficient to capture real-time performance of the suspension system (fig 37, RTCS); a processor (at least one or all of 152/494/496/500) having an operative communication link with the sensor and having an operative communication link with a computer readable medium (500, fig 37 and col. 19 line 30-end); a transmitter having an operative communication link with the processor (at least 178 and/or col. 2, lines 40-48 and fig 37); and a communication device (496) having a graphical user interface (502) and a wireless operative communication link with the transmitter (at least wireless capability, col. 19 lines 50-52), wherein the high sampling rate data from the sensor is sent at a first data rate (real time via 494) to the processor using the operative communication link with the sensor, the processor stores the high sampling rate data in the computer readable medium and transforms at least some of the high sampling rate data into information relating to suspension performance (fig 37 and at least col. 2, lines 40-48 and col. 19, line 30-end), and wherein the transmitter transmits to the communication device using the wireless operative communication link with the transmitter at least some of the information relating to suspension performance at a second data rate (at least via 496), and wherein the first data rate is greater than the second data rate (Davis discloses a Real-Time Control System (RTCS) for implementing a control technique for the vehicle suspension system 490. One computer (target computer) 494 is used for real-time control, and a second computer (host computer) 496 is used for the user interface 502 to the controller 492. Therefore, the data rate of 494 is faster than the data rate of 496).

Claim(s) 16-26 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Ippolito et al. (US 20110022266).
Regarding claim 16, Ippolita et al. discloses a vehicle component sensor (12) operable to measure an operational characteristic of a vehicle component of the vehicle (paragraph 44, at least accelerometers); a controller (10 and/or 30/T) comprising: a GPS sensor (paragraph 47, T) for measuring the location of the vehicle during use (paragraph 53 at least during a learning step); and a processor (30) operable to: receive performance data (fig , at least from T) comprising data from the vehicle component sensor (12/14/16) corresponding to the operational characteristic and data from the GPS sensor corresponding to the location of the vehicle (paragraphs 48-53); and associate the performance data with a time marker to track the time when the performance data was measured (paragraph 53, at least as a function of the track length section); the system further comprising: a communication device (Tor 30) operable to receive performance data from the processor and display information regarding the operational characteristic of the vehicle component (paragraph 50).
Regarding claim 17, Ippolita et al. discloses wherein said processor is further operable to track the actual time when the performance data was measured (paragraph 53, at least as a function of the track length section).
Regarding claim 18, Ippolita et al. discloses wherein said vehicle component is a vehicle suspension (14, 16, 24, 26), and wherein said processor is further operable to generate the performance data by receiving real-time GPS data from the GPS sensor and overlaying or pairing the real-time GPS data with the data corresponding to the operational characteristic of the vehicle component along an elapsed time synchronous data marker (paragraphs 48-53 mapping at least in order to automate the suspension settings during the ride on route).
Regarding claim 19, Ippolita et al. discloses wherein said controller is operable to acquire data from said vehicle component sensor at pre-determined intervals (paragraphs 57-60 and at least during control modes, i.e. segmented track mode).
Regarding claim 20, Ippolita et al. discloses wherein said controller is operable to automatically adjust the predetermined intervals at which to acquire data from the vehicle component sensor based on the operating performance of the components of the vehicle (paragraphs 57-60 and at least during control modes, i.e. segmented track mode).
Regarding claim 21, Ippolita et al. discloses wherein said vehicle component is a vehicle suspension (14/16/24/26), and said processor or controller is adapted to: analyze the performance data and compare the performance data to pre- programmed vehicle suspension operational settings that are stored on the processor or controller (at least paragraphs 53-60); and based on said analysis, the processor or controller operable to output a suggested vehicle setting (at least track mode and pre-established route P) to the communication device via wired and/or wireless communication (at least paragraph 60).
Regarding claim 22, Ippolita et al. discloses wherein said processor or controller is operable to output said suggested vehicle setting in the form of an instruction regarding an adjustable feature of the vehicle suspension to improve the vehicle suspension setup (paragraphs 44-60, at least displayed to user paragraph 50).
Regarding claim 23, Ippolita et al. discloses wherein said suggested vehicle setting comprises at least one of a spring preload adjustment, an air spring pressure adjustment, a rebound damping setting adjustment, and a compression damping setting adjustment (paragraphs 44-60, at least during customized tuning of the suspension, paragraph 53).
Regarding claim 24, Ippolita et al. discloses wherein the vehicle component sensor comprises a vehicle suspension (14/16/24/26), and the operational characteristic measurable by the vehicle component sensor includes at least one of position, velocity, acceleration, stroke, sag, compression, rebound, pressure, and temperature of the vehicle suspension (paragraphs 44-60, at least during customized tuning of the suspension, paragraph 53).
Regarding claim 25, Ippolita et al. discloses wherein a vehicle component sensor (at least one of 12, fig 1) operable to measure an operational characteristic of a vehicle component of the vehicle (paragraph 44, at least accelerometers); a controller (10 and/or 30/T)comprising: a GPS sensor (paragraph 47, T) for measuring the location of the vehicle during use (at least paragraph 53 at least during learning step); and a processor (30) operable to receive performance data comprising data from the vehicle component sensor corresponding to the operational characteristic and data from the GPS sensor corresponding to the location of the vehicle (at least paragraphs 48-60), and associate the performance data with a time marker to track the time when the performance data was measured (figs1- 3 and paragraphs 53-60, at least as a function of the track length section).
Regarding claim 26, Ippolita et al. discloses a system coupled to said vehicle (fig 1), said system comprising: a vehicle component sensor (at least one of 12, fig 1) operable to measure an operational characteristic of a vehicle component of the vehicle (paragraph 44, at least accelerometers); a controller (10 and/or 30/T) comprising: a GPS sensor (paragraph 47, T) for measuring the location of the vehicle during use (paragraph 53 at least during a learning step); and a processor (30) operable to receive performance data comprising data from the vehicle component sensor corresponding to the operational characteristic and data from the GPS sensor corresponding to the location of the vehicle (at least paragraphs 48-60), and associate the performance data with a time marker to track the time when the performance data was measured (figs 1-3 and paragraphs 53-60, at least as a function of the track length section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 6389341) in view of Ippolito et al. (US 20110022266).
Regarding claim 11, Davis discloses as set forth above but is silent as to the arrangement of parts  in the form of a controller comprising a battery.   Ippolito et al. teaches wherein the processor comprises a low power microprocessor (30), the transmitter (T) comprises a wireless communication chip (similar to Applicant’s ANT+, Bluetooth, and/or Wi-Fi 802.11 n) and the computer readable medium comprises a flash memory (at least customizable and erasable memory paragraphs 65-67), the arrangement in the form of a controller comprising a battery (at least wherein the controller 10 is electric and powered by a source).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use “industry standard” (Applicant’s disclosure paragraph 58) equipment with regards to data acquisition at least  to assume a first autonomous operative condition wherein the processing and control electronic unit is adapted to implement applications based on resident control strategies and a second coupled operative condition wherein the processing and control electronic unit is adapted to establish communication with the telematics platform to receive the adjustment data emitted by the portable personal electronic device and implement the control function based on the adjustment data received (Ippolito et al. ABSTRACT).
Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 6389341) in view of Hamel (US 20060254365).
Regarding claims 4 and 6, Davis is silent as to the sample rate and data packet size.  Hamel teaches wherein a suspension system (figs 2-5) have a wireless connection to a controller (at least system 128, paragraph 73) with a sample rate and data package (paragraphs 70-71).  It has been interpreted that it only requires routine skill in the art to choose a sample rate and data package size depending on the specific application.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a sample rate and data package size based on the engineering design and required parameters of the application of the engineering design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                        

/THOMAS J WILLIAMS/               Primary Examiner, Art Unit 3657